On Rehearing.
Upon further consideration by the court in banc, the opinion prevails that the trial court abused his discretion in declining to postpone the trial, until defendant's counsel finished the trial of the case in which he was then engaged. The following cases are in point: Harde v. Purdy, 115 N.Y. Supp. 92; Watkins' Adm'r v. Ahrens  Ott Manuf'g Co., 138 S.W. 868.
It results that the application for rehearing is therefore granted, the judgment of affirmance set aside, and the judgment of the circuit court is reversed, and the cause is remanded.
Rehearing granted; judgment reversed and remanded. *Page 426 
GARDNER, THOMAS, BROWN, FOSTER, and KNIGHT, JJ., concur.
ANDERSON, C. J., and BOULDIN, J., adhere to the original opinion by BROWN, J., and therefore dissent.